Case: 15-50283      Document: 00513792977         Page: 1    Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-50283
                                                                              FILED
                                                                      December 12, 2016
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
JOE W. CONWAY,

                                                 Plaintiff-Appellant

v.

CALDWELL COUNTY SHERIFF’S OFFICE; SHERIFF DANIEL LAW, In his
official and non-official capacity; DETECTIVE ALLEN, In his official and non-
official capacity; DEPUTY EVANS, In his official and non-official capacity;
DEPUTY MCCONNELL, In his official and non-official capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:14-CV-69


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Joe W. Conway, Texas prisoner # 1904890, appeals the district court’s
grant of summary judgment and denial of motions for leave to file an amended
complaint and reconsideration. Conway does not challenge the dismissal of his
claims against the Caldwell County Sheriff’s Office or the denial of his motion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50283    Document: 00513792977     Page: 2   Date Filed: 12/12/2016


                                 No. 15-50283

for appointment of counsel. Therefore, these issues are deemed abandoned.
See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Our review is de novo.
Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010); FED. R. CIV. P. 56(a).
      Conway’s claims against Sheriff Law, Detective Allen, Deputy Evans,
and Deputy McConnell are barred pursuant to Heck v. Humphrey, 512 U.S.
477, 486-87 (1994), and Conway’s guilty plea does not prevent this bar, see
Ballard v. Burton, 444 F.3d 391, 396-97 (5th Cir. 2006). Additionally, the facts
are incompatible with the application of the independent source doctrine. See
Heck, 512 U.S. at 487 n.7.; United States v. McKinnon, 681 F.3d 203, 207-210,
207 n.3 (5th Cir. 2012); United States v. Grosenheider, 200 F.3d 321, 327 (5th
Cir. 2000). Thus, he cannot prevail.   See Hudson v. Hughes, 98 F.3d 868, 872
(5th Cir. 1996)(“[I]t is improbable that doctrines such as independent source,
inevitable discovery and harmless error would permit the introduction of [the
item found during the allegedly unlawful search] as evidence in this case . . . .
[so] a successful section 1983 action . . . would imply the invalidity of [the
defendant’s] conviction.”) Lastly, Conway has not shown that the district court
erred in denying his motions to amend, see Whitley v. Hanna, 726 F.3d 631,
648 (5th Cir. 2013); Wilson v. Bruks-Klockner, Inc., 602 F.3d 363, 368 (5th Cir.
2010), or that the appellees’ brief should be stricken as untimely.
      MOTION TO STRIKE DENIED; AFFIRMED




                                       2